        Case 1:18-cv-05458-JGK-BCM Document 100 Filed 08/07/19 Page 1 of 1

                                                        SIDLEY AUSTIN LLP
                                                        787 SEVENTH AVENUE

SIDLEY                                                  NEW YORK, NY 10019
                                                        +1 212 839 5300
                                                        +1 212 839 5599 FAX
                                                                                                                                   +1 212 839 8519
                                                                                                                                   CNEWELL@SIDLEY.COM
                                                        AMERICA • ASIA PACIFIC • EUROPE




                                                                               August 7, 2019


BY ECF AND HAND DELIVERY
The Honorable Judge Barbara Moses
Daniel Patrick Moynihan United States Courthouse
Room20A
500 Pearl Street
New York, New York 10007-1312

         Re:             Fujifilm Holdings Corp. v. Xerox Corp., No. l 8-cv-5458 (JGK) (BCM)

Dear Judge Moses:

        Pursuant to the Court's Individual Practices, enclosed please find a courtesy copy of the
letter motion, appendix and exhibits that Fujifilm Holdings Corporation filed yesterday afternoon
in the above-referenced matter regarding the current scheduling order and deposition limits.


                                                                                                     Respectfully submitted,




                                                                                                     Charlotte K. Newell


Encl.

cc:      Counsel of Record (via ECF)




        Sidley Austin (NY) LLP is a Delaware limited liability partnership doing business as Sidley Austin LLP and practicing in affiliation with other Sidley Austin partnerships.
